Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION	
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-13, drawn to A schedule generation system comprising: ... a scheduler in the computer system, wherein the scheduler is configured..., classified in G06Q 10/1097.
II. Claim 14, drawn to A schedule generation system comprising: ... a client in the computer system, wherein the client is configured..., classified in G06Q 10/1097.
III. Claim 15-25, drawn to A method for generating a schedule for project..., classified in G06Q 10/103.

The inventions are independent or distinct, each from the other because:
Inventions I, II, III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. See MPEP § 806.05(d).

In the instant case, subcombination I has separate utility such as,   
receive a selection of modules for a project, wherein a module in the modules includes a group of milestones; 
receive a set of backoffs, wherein a backoff in the set of backoffs is a pointer that points one module to a milestone in another module in the modules; 
receive a reference date for a schedule; and 
create the schedule from the modules based on selection of modules, the set of backoffs, and the reference date.

In the instant case, subcombination II has separate utility such as, 
transmit, to a server in the computer system, selection data indicative of a selection of modules for a project, wherein the modules include respective groups of milestones; 
transmit, to the server, backoff data indicative of a set of backoffs, wherein a backoff in the set of backoffs is a pointer that points one module to a milestone in another module in the modules;
transmit, to the server, a reference date; and 
receive, from the server, a schedule that provides due dates for when the respective groups of milestones are to be completed, wherein the schedule is generated by the server based on the selection of the modules, the set of backoffs, and the reference date.

In the instant case, subcombination III has separate utility such as, 
selecting, by a computer system, modules from a collection of modules, wherein a module in the collection of modules has a group of milestones; 
selecting, by the computer system, a set of backoffs for a set of the modules, wherein a backoff in the set of modules for the module in the set of modules points to a milestone in another module in the modules; and 
determining, by the computer system, dates for the milestones based on time periods for the milestones, the set of backoffs, and a reference date for the project to form the schedule for the project.

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

The inventions require distinct and independent searches (e.g., searching different electronic resources or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN (Max) LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Monday - Thursday 7:30 - 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623